Case :18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 1 of 20 Page ID #:644




    2                         UNITED STATES DISTRICT COURT
    3                        CENTRAL DISTRICT OF CALIFORNIA
    4

    5
                                                       ase No.: 2:18—cv-04297—DMGAGR
   6     NEMAN BROTHERS & ASSOC.,
   ~     INC., a California Corporation;                     ~'~~'IPULATED
                                                     PROTECTIVE ORDER
    g               Plaintiff,
   9
                                                               ~"
                                                               ~,.   •,   ~ x.


   11    ONE STEP UP LTD., a New York
  12     Corporation; BOSCOV'S
         DEPARTMENT STORE,LLC., a
  13
         Delaware Limited Liability Company;
  14     CITI TRENDS,INC., a Delaware
  is     Corporation; ROSS STORES,INC., a
         Delaware Corporation; GABRIEL
  16
         BROTHERS,INC., a West Virginia
  17     Corporation; MEIJER,INC., a
  18     California Corporation; and DOES 1-
         10, inclusive,
  19

  20
                    Defendants.
  21
        1.    A. PURPOSES AND LIMITATIONS
  22

  23
        Discovery in this action is likely to involve production of confidential, proprietary, or
  24
        private information for which special protection from public disclosure and from use
  25
        for any purpose other than prosecuting this litigation may be warranted. Accordingly,
  26 the parties hereby stipulate to and petition the Court to enter the following Stipulated
  27 Protective Order. The parties acknowledge that this order does not confer blanket
  Zs
                                             -i-
                                     STIPULATED PROTECTIVE ORDER
Case ~:~18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 2 of 20 Page ID #:645




    1   protections on all disclosures or responses to discovery and that the protection it
    2 affords from public disclosures and use extends only to the limited information or
    3   items that are entitled to confidential treatment under the applicable legal principles.
    4   The parties further acknowledge, as set forth in Section 12.3, below, that this
    5   Stipulated Protective Order does not entitle them to file confidential information
   6    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
    ~   the standards that will be applied when a party seeks permission from the Court to
    g   file material under seal.

   9              a. Good Cause Statement
   io         This action is likely to involve trade secrets, customer and pricing lists and
   11   other valuable research, development, commercial, financial, technical and/or
   12 proprietary information for which special protection from public disclosure and from
   13   use for any purpose other than prosecution of this action is warranted. Such
   14 confidential and proprietary materials and information consist of, among other things,
   is   confidential business or financial information, information regarding purchase        and

   16   sale prices of fabric or garments by suppliers, manufacturers,

   17   importers, distributors or fashion retailers, information

   1g   regarding bUS1rieSS pr1CtlCeS, information regarding the creation,

   19   purchase or sale of graphics used on textiles and garments,                     or other
  20    confidential research, development, or commercial information (including
  zl    information implicating privacy rights of third parties), information otherwise
  22 generally unavailable to the public, or which may be privileged or otherwise
  23    protected from disclosure under state or federal statutes, court rules, case decisions,
  24 or common law.
  2s          Moreover, there is good cause for atwo-tiered or attorneys-eyes-only
  26    designation inclusion in this protective order as certain ofthe Parties are suppliers,
  2~    customers and/or competitors of one another and discovery may include sourcing
  2g
                                                  -2-

                                     STIPULATED PROTECTIVE ORDER
  Case              297-DMG-AGR Document 86-1 Filed 06/07/19 Page 3 of 20 Page ID #:646



            information, wholesale prices, product mark-up, overhead, customers, vendors,
            manufacturing and other sourcing information and confidential and non-public
            financial and business information that the parties would reasonably protect from
            customers and/or competitors.
                   Accordingly, to expedite the flow of information, to facilitate the prompt
            resolution of disputes over confidentiality of discovery materials, to adequately
            protect information the parties are entitled to keep confidential, to ensure that the
            parties are permitted reasonable and necessary uses of such material in preparation

~
  _~
 1v     • for                         trial, to address their handling at the end ofthe litigation,
       io   and to serve the ends ofjustice, a protective order for such information is justified in
       ii   this matter. It is the intent ofthe parties that information will not be designated as
       12   confidential for tactical reasons and that nothing be so designated without a good
       13   faith beliefthat it has been maintained in a confidential, non-public manner, and there
       14   is good cause why it should not be part ofthe public record ofthis case.
       15

       16
                  The parties acknowledge that this Stipulated Protective Order does not confer

       i~   blanket protections on all disclosures or responses to discovery and that the

       is   protection it affords from public disclosure and use extends only to the limited

       19
            information or items that are entitled to confidential treatment under the applicable

       Zo   legal principles. Nothing herein shall prevent any Party from withholding or

       ai   redacting any documents and/or information that the Party deems privileged,

       zz   irrelevant, or otherwise objectionable.

       23
                  Nothing in this Stipulated Protective Order shall be deemed in any way to

       24
            restrict the use of documents or information which are lawfully obtained or publicly

       Zs   available to a party independently of discovery in this Action, whether or not the

       26
            same material has been obtained during the course of discovery in the Action and

       2~   whether or not such documents or information have been designated hereunder.

       2g   However, in the event of a dispute regarding such independent acquisition, a party
                                                       - 3-

                                         STIPULATED PROTECTIVE ORDER
Case :18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 4 of 20 Page ID #:647




    1   wishing to use any independently acquired documents or information shall bear the
    2   burden of proving independent acquisition.

    3      2. DEFINITIONS
   4          z.2 Action: This pending federal law suit.
    5         z.z Challenging Party: a Party or Non-Party that challenges the designation of
   6          information or items under this Order.
    ~         z.3 "CONFIDENTIAL"Information or Items: information (regardless of
    g   how it is generated, stored, or maintained) or tangible things that qualify for
   9    protection under Federal Rule of Civil Procedure 26(c), and as specified   above   in the
   to   Good Cause Statement.
   11         z.4"HIGHLY CONFIDENTIAL"ATTORNEYS'EYES ONLY"
   12 Information or Items: extremely sensitive "CONFIDENTIAL"Information or Items,
   13 the disclosure of which to another Party or Non-Party would create a substantial risk
   14 of serious harm that could not be avoided by less restrictive means.

   ~5         2.5 Consultant: A person, including non-party expert and/or consultant,
   16   retained or employed by Counsel to assist in the preparation ofthe case, to the extent
   17 that they are reasonably necessary to render professional services in this Action, and
   18   subject to the disclosure means requirements within this Stipulated Protective Order.
   19         2.6 Counsel: Outside Counsel of Record and House Counsel(as well as their
  20 support staffl.
  21          z. ~ Designating Party: a Party or Non-Party that designates information or
  ~~ items that it produces in disclosures or in responses to discovery as
  23 "CONFIDENTIAL or "HIGHLY CONFIDENTIALATTORNEYS'EYES
  24 ONLY."
  25    z. a Disclosure or Discovery Material: all items or information, regardless of the
  26    medium or manner in which it is generated, stored, or maintained (including, among
  a~
  Zs
                                                  -4-

                                     STIPULATED PROTECTIVE ORDER
Case              7-DMG-AGR Document 86-1 Filed 06/07/19 Page 5 of 20 Page ID #:648




   i    other things, testimony, transcripts, and tangible things), that are produced or

   2
        generated in disclosures or responses to discovery in this matter.

   3
              z.9 Expert: a person with specialized knowledge or experience in a matter

   4
        pertinent to the litigation who has been retained by a Party or its counsel to serve as

   5
        an expert witness or as a consultant in this Action.

   6
        2.1 o House Counsel: attorneys who are employees of a party to this Action. House
       Counsel does not include Outside Counsel of Record or any other outside counsel.

   s          2.11 Non-Party: any natural person, partnership, corporation, association, or

   9 other legal entity not named as a Party to this action.
  io        2.i2 Outside Counsel of Record: attorneys who are not employees of a party to

  ii   this Action but are retained to represent or advise a party to this Action and have

  is appeared in this Action on behalf of that party or are affiliated with a law firm which
  13
     has appeared on behalf of that party, and includes support staff.

  14
       z.i3 Party: any party to this Action, including all of its officers, directors, employees,

  is   consultants, retained experts, and Outside Counsel of Record (and their support

  16   staffs).

  i~          2.14Producin~y: a Party or Non-Party that produces Disclosure or
  is              Discovery Material in this Action.
  19   z.is Professional Vendors: persons or entities that provide litigation support services

  Zo (e.g., photocopying, videotaping, translating, preparing e~ibits or demonstrations,
  ai and organizing, storing, or retrieving data in any form or medium) and their
  22   ~ employees and subcontractors.

  23          2.16 Protected Material: any Disclosure or Discovery Material that is
  24
                  designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
  25              ATTORNEYS'EYES ONLY."
  26
              2.i~ Receiving Party: a Party that receives Disclosure or Discovery Material
  a~
                  from a Producing Party
  zg
                                                  -s-
                                     STIPULATED PROTECTIVE ORDER
 Case :18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 6 of 20 Page ID #:649




      i     3. SCOPE
      2   The protections conferred by this Stipulation and Order cover not only Protected
      3   Material(as defined above), but also (1) any information copied or extracted from
      4 Protected Material;(2) all copies, excerpts, summaries, or compilations ofProtected
      5   Material; and (3) any testimony, conversations, or presentations by Parties or their
      6   Counsel that might reveal Protected Material.

      ~         Any use ofProtected Material at trial shall be governed by the orders ofthe
      g   trial judge. This Order does not govern the use of Protected Material at trial.
      9      4. DURATION
     io         Even after final disposition of this litigation, the confidentiality obligations
     11   imposed by this Order will remain in effect until a Designating Party agrees
     lz   otherwise in writing or a court order otherwise directs. Final disposition will be
     i3   deemed to be the later of(1) dismissal of all claims and defenses in this Action, with
     14 or without prejudice; and (2)final judgment herein after the completion and
     is   e~austion of all appeals, rehearings, remands, trials, or reviews ofthis Action,
     i6   including the time limits for filing any motions or applications for extension oftime
     1~   pursuant to applicable law.                                  ~~'
     18         The use of Designated Materials at depositions ~e~-t~i,~Ydoes not void the
~~   19
          documents' status as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
     20   ATTORNEYS'EYES ONLY" material or void the restrictions on the use ofthe

     21   Designated Materials. Upon request of a party, the parties shall meet and confer

     22 concerning the use and protection of Designated Material in open court at any
     23 hearing.
     24         At deposition, the party using Designated Material must request that the

     25   portion ofthe proceeding where use ofthe Designated Material is made be conducted

     26 so as to exclude persons not qualified to receive such Designated Material.
     a~
     Zs
                                                    -6-

                                       STIPULATED PROTECTIVE ORDER
Case        04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 7 of 20 Page ID #:650



                          ::     >~

   2

   3

   4
             Prior to the pretrial conference, the parties shall meet and confer concerning

   5
       appropriate methods for dealing with Designated Material at trial.

   6

          5. DESIGNATED PROTECTED MATERIAL
   s   5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party

   9
       or Non-Party that designates information or items for protection under this Order

  io ~ must take care to limit any such designation to specific material that qualifies under
  i i the appropriate standards. The Designating Party must designate for protection only
  12
       those parts of material, documents, items, or oral or written communications that

  13
       qualify so that other portions ofthe material, documents, items, or communications

  14
       for which protection is not warranted are not swept unjustifiably within the ambit of

  15   this Order. Mass, indiscriminate, or routinized designations are prohibited.

  16   Designations that are shown to be clearly unjustified or that have been made for an

  i~   improper purpose (e.g., to unnecessarily encumber the case development process or

  is to impose unnecessary expenses and burdens on other parties) may expose the
  19   Designating Party to sanctions. If it comes to a Designating Party's attention that

  Zo   information or items that it designated for protection do not qualify for protection,

  2i   that Designating Party must promptly notify all other Parties that it is withdrawing

  22   the inapplicable designation.

  23                s.2 Manner and Timing of Desi nations.
  24
              Except as otherwise provided in this Order (see, e.g., second paragraph of
  25
       section 5.a(b)) below), or as otherwise stipulated or ordered, Disclosure or Discovery
  26
       Material that qualifies for protection under this Order must be clearly so designated
  2~

  28
                                                  - 7-

                                      STIPULATED PROTECTIVE ORDER
Case             97-DMG-AGR Document 86-1 Filed 06/07/19 Page 8 of 20 Page ID #:651




        before the material is disclosed or produced. Designation in conformity with this

   2
        order requires:

   3
       (a)for information in documentary form (e.g., paper or electronic documents, but

   4
        excluding transcripts of depositions or other pretrial or trial proceedings), that the

   5
        Producing Party affix at a minimum, the legend "CONFIDENTIAL" or "HIGHLY

   6
        CONFIDENTIAL—ATTORNEYS'EYES ONLY"to each page that contains
        protected material. If only a portion or portions ofthe material on a page qualifies for

   s    protection,the Producing Party also must clearly identify the protected portions)

   9
       (e.g., by making appropriate markings in the margins).

  io    A Party or Non-Party that makes original documents available for inspection need not

  ii    designate them for protection until after the inspecting Party has indicated which

  12    documents it would like copied and produced. During the inspection and before the

  13    designation, all ofthe material made available for inspection will be deemed

  14   "CONFIDENTIAL." After the inspecting Party has identified the documents it wants

  15    copied and produced, the Producing Party must determine which documents, or

  16    portions thereof, qualify for protection under this Order. Then, before producing the

  i~    specified documents, the Producing Party must affix the legend "CONFIDENTIAL"

  is    or "HIGHLY CONFIDENTIAL—ATTORNEYS'EYES ONLY"to each page that

  19    contains Protected Material. If only a portion or portions ofthe material on a page

  ao    qualifies for protection, the Producing Party also must clearly identify the protected

  Zi    portions)(e.g., by making appropriate markings in the margins).

  22         (b)for testimony given in depositions that the Designating Party identify

  23    the Disclosure or Discovery Material on the record, before the close ofthe deposition

  24    all protected testimony.

  25   (c)for information produced in some form other than documentary and for any other

  26   tangible items, that the Producing Party affix in a prominent place on the exterior of

  2~   the container or containers in which the information is stored the legend
  28
                                                   - 8-

                                     STIPULATED PROTECTIVE ORDER
Case         04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 9 of 20 Page ID #:652




   i "CONFIDENTIAL" Or or "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
   2
     ONLY.If only a portion or portions ofthe information warrants protection, the

   3
       Producing Party, to the extent practicable, will identify the protected portion(s).

   4

   5
              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent

   6
       failure to designate qualified information or items does not, standing alone, waive

                 a. the Designating Party's right to secure protection under this Order for
   a   such material. Upon timely correction of a designation, the Receiving Party must
   9   make reasonable efforts to assure that the material is treated in accordance with the
  io   provisions ofthis Order. Within five(5) business days of receipt ofthe substitute
  ii   copies, the receiving party shall return the previously unmarked or mismarked items
  i2 and all copies thereof. If the parties do not collectively agree to replacement ofthe
  13   Designated Material, the producing party shall comply with the procedure of Local
  14   Rule 37 in seeking protection for the inadvertently produced material.
  15
                 b. Copies. All complete or partial copies of a document that disclose
  16
       ~ Designated Materials shall be subject to the terms of this Stipulated Protective Order.
  i~
  is             c. Unless and until otherwise ordered by the Court or agreed to in writing

  i9 by the parties, all Designated Materials designated under this Stipulated Protective
  Zo Order shall be used by the parties and persons receiving such Designated Materials
  ai   solely for conducting the above-captioned litigation and any appellate proceeding

  Za   relating thereto. Designated Material shall not be used by any party or person

  23   receiving them for any business or any other purpose. No party or person shall

  24   disclose Designated Material to any other party or person not entitled to receive such

  25   Designated Material under the specific terms of this Stipulated Protective Order. For

  26   purposes of this Stipulated Protective Order,"disclose" or "disclosed" means to

  a~   show, furnish, reveal or provide, indirectly or directly, any portion ofthe Designated

  2g

                                    STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 10 of 20 Page ID
                                  #:653



 i ~ Material or its contents, orally or in writing, including the original or any copy ofthe
 a Designated Material.
 3

 4
        6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 6   ~ designation of confidentiality at any time that is consistent with the Court's
     Scheduling Order.
 s          6.z Meet ana Confer. The Challenging Party will initiate the dispute resolution
 9 process(and, if necessary, file a discovery motion) under Local Rule 37.1 et seq.
io   6.3 The burden of persuasion in any such challenge proceeding will be on the
ii   Designating Party. Frivolous challenges, and those made for an improper purpose
~ a (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13   expose the Challenging Party to sanctions. Unless the Designating Party has waived
14   or withdrawn the confidentiality designation, all parties will continue to afford the
15   material in question the level of protection to which it is entitled under the Producing
16   Party's designation until the Court rules on the challenge.
i~
         7. ACCESS TO AND USE OF PROTECTED MATERIAL
is   ~ .i Basic Principles. A Receiving Party may use Protected Material that is disclosed
19   or produced by another Party or by a Non-Party in connection with this Action only
zo for prosecuting, defending, or attempting to settle this Action. Such Protected
21   Material may be disclosed only to the categories of persons and under the conditions
Za   described in this Order. When the Action has been terminated, a Receiving Party
23   must comply with the provisions of section 13 below(FINAL DISPOSITION).
24   Protected Material must be stored and maintained by a Receiving Party at a location
25   and in a secure manner that ensures that access is limited to the persons authorized
26
     under this Order.
2~
                  ~ .2 Disclosure of"CONFIDENTIAL"Information or Items.
2s
                                                - io-
                                   STIPULATED PROTECTIVE ORDER
     12:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 11 of 20 Page ID
                                   #:654



 i          Unless otherwise ordered by the Court or permitted in writing by the

 a Designating Party, a Receiving Party may disclose any information or item
 3
   designated "CONFIDENTIAL" only to:

 4
            c a ~ The Receiving Party's Outside Counsel of Record in this Action, as well

 s    as employees of said Outside Counsel of Record to whom it is reasonably necessary

 6
     to disclose the information for this Action;
             c b ~ The officers, directors, and employees (including House Counsel) of the

 s Receiving Party to whom disclosure is reasonably necessary for this Action;
 9 c ~ ~ Experts (as defined in this Order) ofthe Receiving Party to whom disclosure is
io   reasonably necessary for this Action and who have signed the "Acknowledgment and

ii   Agreement to Be Bound"(Exhibit A);

is          (d) The Court and its personnel;
13          (e) Court reporters and their staff;
14          c f ~ Professional jury or trial consultants, mock jurors, and Professional

15   Vendors to whom disclosure is reasonably necessary for this Action and who have

16   signed the "Acknowledgment and Agreement to Be Bound"(E~ibit A);

i~          c g ~ The Author or recipient of a document containing the information or a

is custodian or other person who otherwise possessed or knew the information;
19 c n> During their depositions, witnesses, and attorneys for witnesses, in the Action to

Zo   whom disclosure is reasonably necessary, provided:(1)the deposing party requests

21   that the witness sign the form attached as Exhibit A hereto; and (2)they will not be

22   permitted to keep any confidential information unless they sign the

23   "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise

24   agreed by the Designating Party or ordered by the Court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material may be
26   separately bound by the court reporter and may not be disclosed to anyone except as
2~   permitted under this Stipulated Protective Order; and
28
                                               - 11-

                                  STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 12 of 20 Page ID
                                  #:655



 i          c i ~ Any mediator or settlement officer, and their supporting personnel,

 2
     mutually agreed upon by any ofthe parties engaged in settlement discussions.

 3            7.3Disclosure of"HIGHLY CONFIDENTIAL—ATTORNEYS'EYES
 4                  ONLY"Information or Items.
 5         Unless otherwise ordered by the Court or permitted in writing by the
 6   Designating Party, a Receiving Party may disclose any information or item
     designated "HIGHLY CONFIDENTIAL —ATTORNEYS EYES ONLY" only to:
 s                    i.   The Receiving Party's Outside Counsel of Record in this Action,
 9 as well as employees of said Outside Counsel of Record to whom it is reasonably
io ~ necessary to disclose the information for this Action;
ii                   ii.   Experts (as defined in this Order) ofthe Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   "Acknowledgment and Agreement to Be Bound"(Exhibit A);
14                  iii.   The Court and its personnel;
15                   iv.   Court reporters and their staff;
16                   v.    Professional jury or trial consultants, mock jurors, and
i~ Professional Vendors to whom disclosure is reasonably necessary for this Action and
is   who have signed the "Acknowledgment and Agreement to Be Bound"(E~iibit A);
19                  vi.    The Author or recipient of a document containing the information
zo   or a custodian or other person who otherwise possessed or knew the information;
ai                  vii.   Any mediator or settlement officer, and their supporting
22   personnel, mutually agreed upon by any of the parties engaged in settlement
23   discussions.
24

Zs            7.4Use of Designated Materials by Designating Party. Nothing in this
26                  Stipulated Protective Order shall limit a Designating Party's use of its
2~                  own information or materials, or prevent a Designating Party from
28
                                                 - 12-

                                    STIPULATED PROTECTIVE ORDER
:,as 2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 13 of 20 Page ID
                                  #:656



 i                disclosing its own information or materials to any person. Such
 a                disclosure shall not affect any designations made pursuant to the terms
 3                of this Stipulated Protective Order, so long as the disclosure is made in a
 a                manner that is reasonably calculated to maintain the confidentiality of
 s                the information.
 6

 7

 g      a . PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9         OTHER LITIGATION
to         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL—ATTORNEYS'EYES
13   ONLY," that Party must:
14          c a ~ Promptly notify in writing the Designating Party. Such notification will
1s   include a copy of the subpoena or court order;
16          ~ b > Promptly notify in writing the party who caused the subpoena or order to
1~   issue in the other litigation that some or all ofthe material covered by the subpoena
18   or order is subject to this Protective Order. Such notification will include a copy of
19 this Stipulated Protective Order; and

20          c ~ ~ Cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22 If the Designating Party timely seeks a protective order, the Party served with the
23 subpoena or court order will not produce any information designated in this action as
24 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL—ATTORNEYS'EYES
25 ONLY" before a determination by the court from which the subpoena or order
26 issued, unless the Party has obtained the Designating Party's permission. The

27 Designating Party will bear the burden and expense of seeking protection in that
Zs
                                              -13-

                                  STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 14 of 20 Page ID
                                  #:657



 i   court of its confidential material and nothing in these provisions should be construed

 a   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

 3
     directive from another court.

 4
     9.     ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE

 5
            PRODUCED IN THIS LITIGATION

 6
      c a ~ The terms of this Order are applicable to information produced by a Non-Party in
     this Action and designated as "CONFIDENTIAL." Such information produced by

 s   Non-Parties in connection with this litigation is protected by the remedies and relief

 9
     provided by this Order. Nothing in these provisions should be construed as

io   prohibiting allon-Party from seeking additional protections.

ii   t b ~ In the event that a Party is required, by a valid discovery request, to produce a

is Non-Party's confidential information in its possession, and the Party is subject to an
13 ~ agreement with the Non-Party not to produce the Non-Pariy's confidential

14
     information, then the Party will:

is                 c 1 > Promptly notify in writing the Requesting Party and the Non-Party

16          that some or all ofthe information requested is subject to a confidentiality

i~          agreement with allon-Party;

is                 c 2 ~ Promptly provide the Non-Party with a copy ofthe Stipulated

19         Protective Order in this Action, the relevant discovery request(s), and a

20          reasonably specific description ofthe information requested and

21                 c 3 > Make the information requested available for inspection by the Non-
a2         Party, if requested.

23          c ~ ~ If the Non-Party fails to seek a protective order from this Court within 14
24   days of receiving the notice and accompanying information, the Receiving Party may

25   produce the Non-Party's confidential information responsive to the discovery request.

26   Ifthe Non-Party timely seeks a protective order, the Receiving Party will not produce

z~   any information in its possession or control that is subject to the confidentiality
28
                                               - 14-

                                   STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 15 of 20 Page ID
                                  #:658



 i   agreement with the Non-Party before a determination by the Court. Absent a court

 2
     order to the contrary, the Non-Party will bear the burden and expense of seeking

 3
     protection in this Court of its Protected Material.

 4
            10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 s         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

 6
     Protected Material to any person or in any circumstance not authorized under this
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in

 a   writing the Designating Party of the unauthorized disclosures,(b) use its best efforts

 9
     to retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or

io   persons to whom unauthorized disclosures were made of all the terms of this Order,

ii   and (d)request such person or persons to execute the "Acknowledgment and

is Agreement to Be Bound" that is attached hereto as Exhibit A.
13 1 1. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

14         PROTECTED MATERIAL

15

16         Any inadvertent production of documents containing privileged information

i~ shall not be deemed to be a waiver ofthe attorney-client privilege, work product
ig   doctrine, or any other applicable privilege or doctrines. All parties specifically
19   reserve the right to demand the return of any privileged documents that it may
Zo   produce inadvertently during discovery if the producing party determines that such
Zi   documents contain privileged information. After receiving notice of such inadvertent
as production by the producing party, the receiving party, within five (5) business days
23   of receiving any such notice, agrees to locate and return to the producing party all
24   such inadvertently produced documents, or certify the destruction thereof.
25

26

27
        12.MISCELLANEOUS
Zs
                                               -15-

                                  STIPULATED PROTECTIVE ORDER
Cas~ 2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 16 of 20 Page ID
                                  #:659



 i        iz.i Right to Further Relief. Nothing in this Order abridges the right of any

 2
              person to seek its modification by the Court in the future.

 3        iz.z Right to Assert Other Objections. By stipulating to the entry of this
 4            Protective Order, no Party waives any right it otherwise would have to
 5            object to disclosing or producing any information or item on any ground
 6            not addressed in this Stipulated Protective Order. Similarly, no Party
              waives any right to object on any ground to use in evidence of any ofthe
 s            material covered by this Protective Order.
 9
          i2.3 Filing Protected Material. A Party that seeks to file under seal any
io
              Protected Material must comply with Civil Local Rule 79-5. Protected
ii
              Material may only be filed under seal pursuant to a court order authorizing
12
              the sealing of the specific Protected Material at issue. If a Party's request
13
              to file Protected Material under seal is denied by the Court, then the
14
              Receiving Party may file the information in the public record unless
15
              otherwise instructed by the Court. If a filing party fails to seek to file under
16
              seal items which a party in good faith believes to have been designated as
i~
              or to constitute "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
is
              ATTORNEYS'EYES ONLY" material, such party may move the Court
i9
              to file said information under seal within five (5) business days of service
Zo
              of the original filing. Notice of such designation shall be given to all
21
              parties. Nothing in this provision relieves a party of liability for damages
22
             caused by failure to properly seek the filing of Designated Material under
23
             seal in accordance with Local Rule 79-5.2.2. Filing the document under
24
             seal shall not bar any party from unrestricted use or dissemination ofthose
2s
             portions ofthe document that do not contain material designated
26
             "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
2~
             EYES ONLY."
as
                                             -16-

                                STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 17 of 20 Page ID
                                  #:660



 i             12.4      Unless the parties stipulate otherwise, evidence ofthe existence or

 2   nonexistence of a designation under this Stipulated Protective Order shall not be

 3
     admissible for any purpose during any proceeding on the merits of this Action.

 4             12.5      By stipulating to the entry of this Stipulated Protective Order no
 5   Party waives any right it otherwise would have to object to disclosing or producing
 6   any information or item on any ground not addressed in this Stipulated Protective
     Order. Similarly, no Party waives any right to object on any ground to use in
 s   evidence any ofthe material covered by this Stipulated Protective Order. Moreover,
 9   this Stipulated Protective Order shall not preclude or limit any Party's right to seek
io   further and additional protection against or limitation upon production of documents
ii   produced in response to discovery. The parties reserve their rights to object to, redact
is   or withhold any information, including confidential, proprietary, or private
13   information, on any other applicable grounds permitted by law, including third-party
14   rights and relevancy.
15

16

i~      13.FINAL DISPOSITION

is         After the final disposition ofthis Action, as defined in paragraph 4, within 60

i9   days of a written request by the Designating Party, each Receiving Party must return

zo   all Protected Material to the Producing Party or destroy such material provided that

ai   no party will be required to expunge any system back-up media such as copies of any

Za   computer records or files containing Protected Material which have been created

23   pursuant to automatic archiving or back-up procedures on secured central storage

24   servers and which cannot reasonably be expunged, and further provided that any

Zs   destruction does not destroy or affect the destroying party's computer programs,

26   hardware, software, servers, or the like. As used in this subdivision,"all Protected

a~   Material" includes all copies, abstracts,compilations, summaries, and any other

Zs
                                               - i~-
                                  STIPULATED PROTECTIVE ORDER
      2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 18 of 20 Page ID
                                   #:661



 i    format reproducing or capturing any of the Protected Material. Whether the Protected

 2
      Material is returned or destroyed, the Receiving Party must submit a written

 3
      certification to the Producing Party (and, if not the same person or entity, to the

 4
      Designating Party) by the 60 day deadline that(1)identifies(by category, where

 5
      appropriate) all the Protected Material that was returned or destroyed and(2) affirms

 6
      that the Receiving Party has not retained any copies, abstracts, compilations,
      summaries or any other format reproducing or capturing any ofthe Protected

 s    Material. Notwithstanding this provision, Counsel are entitled to retain an archival

 9 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
io memoranda, correspondence, deposition and trial exhibits,expert reports, attorney
ii    work product, and consultant and expert work product, even ifsuch materials contain

12
      Protected Material. Any such archival copies that contain or constitute Protected

13    Material remain subject to this Protective Order as set forth in Section 4

14
     (DURATION).

is          14.    Any willful violation of this Order may be punished by civil or criminal

16          contempt proceedings financial or evidentiary sanctions, reference to

i~          disciplinary authorities, or other appropriate action at the Court's discretion.

is
19

20

21

22
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
23

24
       ATED: April 17, 2019
as
26

27
     ~~C. Yong Jeong, Esq.
Za
                                                -ig-
                                   STIPULATED PROTECTIVE ORDER
:,as 2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 19 of 20 Page ID
                                  #:662



 1   Attorneys for Plaintiff NEMAN BROTHERS & ASSOC.,INC.,

 Z   DATED: April 17, 2019
 3


 4   ~S~
 5
 6 Todd M Lander, Esq.
   Attorney for Defendants ONE STEP UP LTD.; BOSCOVS DEPARTMENT
 ~ STORE,LLC; CITI TRENDS,INC.; ROSS STORES,INC.; GABRIEL
 g BROTHERS,INC.; and MEIJER,INC.

 9

to   FOR GOOD CAUSE SHOWN,IT IS SO ORDERED. DATED.
ii
12

13 DATED: ~ 1 ~~ aoi~
14

15         C~.~      L
16 Honorable Alicia GRosenberg

1~   United States Magistrate Judge
is
i9
Zo
ai
a2
23

24

25

26

27

28
                                           -19-

                                STIPULATED PROTECTIVE ORDER
     2:18-cv-04297-DMG-AGR Document 86-1 Filed 06/07/19 Page 20 of 20 Page ID
                                  #:663


                                           L'VT_TTDTT A
 1


 2
                       KNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
     I,                                  [print or type full name], of


 4
                          [print or type full address],   declare under penalty of perjury

 5
     that I have read in its entirety and understand the Stipulated Protective Order that

 6
     was issued by the United States District Court for the Central District of California
     on [date] in the case of                Neman Brothers and Assoc., Inc v. One Step

 s   Up Ltd et al 2:18-cv-04297-DMG-AGR. I agree to comply with and to be bound by

 9
     all the terms of this Stipulated Protective Order and I understand and acknowledge

io that failure to so comply could expose me to sanctions and punishment in the nature
i i of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance with the provisions ofthis Order. I further agree to

14   submit to the jurisdiction ofthe United States District Court for the Central District of

15   California for the purpose of enforcing the terms ofthis Stipulated Protective Order,

16   even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint_                             [print


18
             or type   full name]of                                            [print or
19
     type   full address and telephone number] as my California agent for service of
20
     process in connection with this action or any proceedings related to enforcement of
zi   this Stipulated Protective Order.
as Date:
23
     City and State where signed:
24

25
     Printed name:
26

2~   Signature:
28
                                               -20-

                                  STIPULATED PROTECTIVE ORDER
